Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/505,876 filed 10/20/21.  Claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) as they use different reference numbers to identify the same parts.  For example the hardware/nuts/bolts/washers have different reference numbers throughout the figures as do the block(s) and faceplate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocks being formed of cementitious or plastic material and the fill material of gravel, sand, cementitious mater or a combination thereof as well as a flow chart for the method steps must be shown or the feature(s) canceled from the claim(s).  Note the remarks in the office action mailed 11/13/19 of parent application 16/155,990 for suggestions on how to show the fill material. See MPEP 608.02 (IX) for how to illustrate claimed materials. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
There is no lead line to a side wall for reference number 300 in Fig.3A;
 figures 11-12 have poor line quality and are blurry; and
figures 13-14 are not lined drawings as required by rule.  Figures 13-14 are replete with shading that reduces the legibility.  Black and white drawings are required. India ink, or its equivalent that secures solid black lines, must be used for the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support found in the specification for any one block formed of a combination of a cementitious material and plastic.  Paragraph [0041] provides support for cementitious and plastic materials as alternatives, but there is nothing reciting the combination of the two.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the penultimate clause of claim 3, “the cementitious wall” lacks antecedent basis rendering the claims indefinite.
In the preamble of claim 5, “The seawall” lacks antecedent.  Note the claim depends from claim 1 which is directed to a kit.  It appears applicant intended the claim to depend from claim 4.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33178 to Chida.
Chida provides several embodiments of six-side blocks interconnected to form walls.  See Figs. 6 and 9-11 which provide seawalls.  Chida discloses several embodiments of interconnecting the blocks with hardware, including passing bolts R through holes K1 and softening with nuts N [at least figures 28-31 and 44-48].  Also, see dowels G inserted into opening G1 [at least figures 32-34 and 49-51].  The interconnected blocks may be back filled with as much soil or sand as possible or left open to form a fish reef [page 5 of translation].  The plates J3 in Figures 44-48 and J4 in Figures 49-51 are considered to meet the limitation of configured to cover a side [cl. 1] as they overly the top sides and are attached to plurality of sides of two of more blocks [Figs.46/49].  They are not considered to configured to cover an opening as called for n claim 3.
Chida is silent as to the material of his blocks.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have formed the blocks of Chida from a cementitious material , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Cementitious materials would have been an obvious material choice for their inherent material properties, ease in forming and known use in the disclosed environment.  There would have been no unexpected or unpredictable results obtained in forming the blocks of Chida from cementitious material.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33178 to Chida in view of U.S. Patent 954,283 to Hawkes.
Chida provides each of the elements of the claims as noted above except for at least one face plate configured to cover an opening in one of the blocks.
Hawkes teaches that the at the time of the effective filing date of the invention it was known to provide at least one faceplate 6 to cover a side/opening of a revetment type block if it were desired to retain sand, silt or gravel therein [page 2, lines 38-62].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that at least one face plate could be provided to cover a side/opening of one of the blocks of Chida as taught by Hawkes to help retain the fill therein and add mass to the wall.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note in particular:
CN 106149632 to Xing provides an embankment wall considered to meet the limitation of a “seawall” comprised of a plurality of six sided interlocking blocks each having a central opening and four corner openings for mechanically interlocking adjacent blocks with hardware in the form of cylinders 6.  The blocks are formed of a cementitious material (ultra-fine sand concrete) and configured to be filled (with soil). No face plates are disclosed.
U.S. Patent 1,733,169 to Purdy provides walls formed of parallelepiped frame units considered to meet the limitation of “blocks” (see Board Decision mailed 8/19/21 in parent application 16/155,990).  The frame units are interconnected with hardware in the form of nuts 18 and bolts 16. The frame units are formed of steel or iron and there is inadequate suggestion to make out of a cementitious or plastic material.  Further, the walls of Purdy are building walls, not seawalls.
U.S. Patent 5,417,603 to De Chazel provides a plurality of six-side modules 10 considered to meet the limitation of blocks.  The blocks having central openings and corner openings 38 for receipt of fasteners 72 [Fig. 6].  Any of panels 26, 60, 60” or 202 may reasonably be considered a faceplate.  The modules are assembled into wall structures [Figs. 5, 15] and would be capable of being filled to some extent.  However, the modules are not cementitious and there is inadequately motivated or suggestion to make them from a cementitious material [cl. 1 of the  application].  It could be argued that it would have been obvious to make the modules of a plastic material [cl. 3 of the application} however, the issue is moot as the preamble of claim 3, “a Seawall” is considered to breath life into the claim.  And, De Chazel certainly fails to provide the method step of adding sand, gravel or cementitious material of claim 6.
DE 44 18 003 to Diesenbacher provides six-sided blocks having central openings and interlocking openings 12 for mechanically interconnecting hardware 2/3.  No face plates are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636